12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.John RIFE, doing business as Rife Trucking, Appellant,v.MID-AMERICA DAIRYMEN, INC., Appellee.
No. 92-3604.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1993.Filed:  December 29, 1993.

Before LOKEN, Circuit Judge, HEANEY, Senior Circuit Judge, and HANSON, Circuit Judge.
PER CURIAM.


1
John Rife, a milk hauler, commenced an action against Mid-America Dairymen, Inc., a dairy cooperative, for breach of contract and other claims.  Rife appeals the district court's grant of partial summary judgment in favor of Mid-America and the damage award to Rife in the amount of $4,000 on the breach of contract claim.  After careful review of the record, we affirm the decision of the district court.  See 8th Cir.  R. 47B.